DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. Applicant appears to argues that Smith (US 2015/0107265) does not disclose a global maximum elevation ΔEW of the endwall is at least 3% of an axial chord length of the airfoils since 3% of the height =.03 which is greater than 3% of .6 (chord length) =.018, that means the maximum variation in elevation of the bumps is at least .03, rather than .018 (page 3). The Examiner is confused about applicant’s calculation and conclusion that the claimed subject matter is not taught. Applicant appears to admit that the maximum variation in elevation of the bumps is at least .03 (“that means the maximum variation in elevation of the bumps 258, 260 is at least 0.03”). There is no ambiguity as to whether Smith discloses the claimed range. The maximum variation in elevation corresponds to the peaks 258, 260 which are 3% to 9% of the height above nominal (see par. 35, “In embodiments, first and/or second bump 258, 260 can have a highest relative elevation of from about 3x10-2 to about 9x10-2 times a height of bucket 200 above nomimal. Thus, for a bucket 14 inches high, a highest point of first trough 262 can be from about 0.42 inches to about 1.26 inches above nominal.”) The chord length is less than the height (ex. approximately 60% of the height, see Table 1, Z=0), it follows that the chord length for the specific example would be 14*.6=8.4 inches. Note that the corresponding axial chord length would be less than the chord length (see Fig. 3 of Smith), but to be most conservative in the estimate of the maximum elevation ΔEW of the endwall, the larger chord length (8.4”) will be used. The resulting global maximum ΔEW of the endwall (0.42” to 1.26”) is 5% to 15% of the chord length (ex. 0.42/8.4=5%). Note that since 5% to 15% exceeds 3%, the Examiner maintains that the global maximum variation in elevation  ΔEW of the endwall is at least 3% of an axial chord length L of the airfoils. In this particular example, the global maximum disclosed can be 5 times greater than the claimed range. Accordingly, the Examiner maintains that Smith teaches the claimed range.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2015/0107265).
In regards to claim 1, Smith discloses a turbine stage (par. 20) comprising: 
a first airfoil (202, fig. 2) extending from a first platform (215) and a second airfoil (202) spaced circumferentially from the first airfoil and extending from a second platform (215), 
wherein a flow passage (219) of a working medium is defined between the first and second airfoils, the first and second platforms defining an endwall (216) for said flow passage (219), 
wherein the first and second platforms comprise respective mate faces (along edges 244, 246) that interface along a platform splitline (par. 32), 
wherein the endwall has a nominal surface (N, par. 25) that is axisymmetric about an axis of the turbine stage, the endwall further comprising at least one contoured region (218) that is non-axisymmetric with respect to said axis, the at least one contoured region extending from the first platform to the second platform across the platform splitline (see Fig. 3), 
wherein a global maximum variation in elevation ΔEW of the endwall is at least 3% of an axial chord length L of the airfoils on said endwall (i. par. 35 establishes that bumps 258, 260 can have an elevation of 3-9% of the height, and par. 36 establishes that trough 262 can have an elevation of .2-.7% of the height; ii. at Z=0, par. 28 describes the chord lies along the X-axis, and has a nominal value of approximately .6, see points N101, N200 in Table 1 at Z=0); iii. the height of the airfoil has a nominal value of 1 which is greater the value of the chord; iv. therefore, the bumps can have an elevation of greater than 3-9% of the chord length since the height is greater than the chord length, and the trough can have an elevation of greater than .2%-,7% of the chord length since the height is greater than the chord length)
wherein a maximum variation in elevation ΔMF at any of said mate faces lies in the range 15-60% AEW (from first contour 218 in Fig. 3, the ΔEW1 = 9-(-2)=11 or ΔEW2=9; ΔMF1=4-(-1)=5 or ΔMF2=4; and the ratios are approximately 45% and 44% respectively).
In regards to claim 2, Smith discloses the at least one contoured region comprises a bulge (258, par. 35), and wherein the global maximum variation in elevation ΔEW2 of the endwall is defined by a height h of a peak of the bulge in relation to the nominal surface.
	In regards to claim 4, Smith discloses the at least one contoured region includes a first region comprising a bulge (258, par. 35) and a second region comprising a depression (262, par. 36), wherein the global maximum variation in elevation ΔEW1 of the endwall is defined as a difference in elevation between a peak (at 9 in Fig. 3) of the bulge (258) and a bottom point (-2) of the depression (262), in relation to the nominal surface (N).
	In regards to claim 5, Smith discloses the global maximum variation in elevation ΔEW of the endwall is at least 5% of the axial chord length L of the airfoils on said endwall (see par. 35-36, TABLE I; note that the inferred range is larger than 5%).
	In regards to claim 6, Smith discloses the maximum variation in elevation ΔMF at any of said mate faces lies in the range 30-45% ΔEW (see Fig. 3, based on the above analysis the ratios are approximately 45% and 44%).
	In regards to claim 7, Smith discloses the airfoils belong to a row of rotating blades (par. 21), and wherein the endwall is an inner endwall located at the hub side of the airfoils (Fig. 3).
	In regards to claim 8, Smith discloses the airfoils belong to a row of stationary vanes (par. 21), and wherein the endwall is an inner endwall (at end 215, par. 24) located at the hub side of the airfoils.
	In regards to claim 9, Smith discloses the airfoils belong to a row of stationary vanes (par. 21), and wherein the endwall (at end 217, par. 26) is an outer endwall located at the tip side of the airfoils.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0107265) in view of Sakamoto (US 2010/0284818).
Smith discloses the at least one contoured region comprises a depression (262, par. 36), and wherein a global maximum variation in elevation ΔEW of the endwall (216) is defined as a depth d of a bottom point of the depression in relation to the nominal surface. Note that a maximum variation in elevation ΔMF at any of said mate faces lies in the range 15-60% ΔEW (since the ΔMF/ΔEW=1/2, see Fig. 3).
Smith does not disclose the ΔEW for a depression being at least 3% of an axial chord length L of the airfoils.
	Sakamoto further discloses various depressions having a depth within the prescribed range (P3, par. 41; P 5, par. 47).
	Smith discloses various contours including a contour including a trough, however does not set forth the depression with a depth being at least 3% of an axial chord length L of the airfoils. Sakamoto, which is also directed to endwall contouring for turbine stages and is analogous art to the claimed invention, discloses depression being within the prescribed range which reduces crossflow and secondary-flow losses (par. 12) and enhances turbine performance (pars. 16-17). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide a depression being at least 3% of an axial chord length L of the airfoils, as taught by Sakamotor, to utilize a depression profile that reduces crossflow and secondary-flow losses (par. 12) and enhances turbine performance (pars. 16-17).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0107265).
	As set forth above, Smith appears to disclose a contour 218 that appears to anticipate the claimed range.
Alternately, it would have been obvious to modify Smith to include the recited range ΔMF/ΔEW=30-45%. Smith discloses a turbine airfoil with an endwall having a peak and depressions with the maxima of the peaks and minima of the depression of the contour being offset from the mateface. The contouring disclosed appears to overlap with the claimed range (Fig. 3) and the specific features are not limited to the specific contouring and/or examples of depths listed in pars. 35-36. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the maximum variation in elevation at any of said mate faces to lie in the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
5/24/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745